DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US-20160065361-A1 (hereinafter “Choi ‘361”) in view of MOTOYAMA, US-20080212776-A1 (hereinafter “MOTOYAMA ‘776”).
Per claim 1 (independent):
A security circuit comprising: … a first encoder configured to output one of first phenotypes corresponding to any one among integers in N-decimal (N is a natural number of 1 or more) as a first encoding value in response to the decoding signal; a second encoder configured to output  one of second phenotypes corresponding to any one among integers in N-decimal as a second encoding value in response to the decoding signal (FIG. 7, [0124], an endecryptor 100 … include an input terminal 110, a first SBOX 111 (first encoder), a second SBOX 112 (second encoder), an XOR gate 113 (gate module circuit), and an output terminal 114; FIG. 12A, [0156], output the first SBOX 111 and the second SBOX 112 shown in FIG. 7; [0160], For example, the first SBOX 111 may replace the input data X with one of 3, 5, 6, and 9 (phenotypes; integers in N-decimal). The second SBOX 112 may replace the input data X with one of 3, 7, A, and E (phenotypes; integers in N-decimal).);
a gate module circuit configured to generate output data by performing a logic operation on the first encoding value and the second encoding value (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: a decoder configured to receive input data and output a decoding signal in response to the input data (FIG. 1, [0047], an encoding section (hereinafter referred to as "encoder") 3, and a decoding section (hereinafter referred to as "decoder") 4. The decoder 4 is a decoder configured to convert an n-bit binary data (input data) into a bit string of m bits (m>n; decoding signal).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi ‘361 with the conversion of the number of bits of input binary data received at a decoder via a wiring network circuit before an encoder as taught by MOTOYAMA ‘776 because an encryption processing circuit has more resistance to a so-called power analysis attack since the Hamming weight is fixed at all times [0048].

Per claim 2 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: a permutation logic circuit configured to select one of a plurality of integers based on the decoding signal and output the selected integer as a decoding value to the first encoder and the second encoder (FIG. 3, [0060], The circuit S1 is configured by including a wiring network section 200 (permutation logic circuit), an encoder 300 and a decoder 400; [0061], The wiring network section 200 includes sub-wiring network sections 501 to 504 … correspond to circuits S1-0, S1-1, S1-2 and S1-3, each having a 16-bit input (decoding signal) and a 16-bit output (decoding value); [0062], Each of the outputs of the sub-wiring networks 501 to 504 is connected to the selecting section 510 … selects one of the inputs from the sub-wiring networks 501 to 504; FIG. 4, [0065], the circuits S1-0, S1-1, S1-2 and S1-3 (permutation logic circuit) are conversion processing sections configured to convert an input data into a predetermined random output data; Note that the table in FIG. 4 indicates that each 16 bit (hexa number; integer) is permutated in different orders; FIG. 11, [0085], a modification of FIG. 3 … encoders 301, 302, 303, 304 (first and second encoders) are provided before the selecting section 510; Note that a plurality of encoders can be supported based on a modification of FIG. 3.);

Per claim 3 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: The security circuit of claim 1, further comprising: a first permutation logic circuit configured to select a first integer among a plurality of integers based on the decoding signal and output the first integer as a first decoding value to the first encoder; and a second permutation logic circuit configured to select a second integer among the plurality of integers based on the decoding signal and output the second integer as a second decoding value to the second encoder (FIG. 3, [0061], The wiring network section 200 includes sub-wiring network sections 501 to 504 … correspond to circuits S1-0, S1-1, S1-2 and S1-3 (first and second permutation logic circuits), each having a 16-bit input and a 16-bit output ; FIG. 11, [0085], a modification of FIG. 3 … encoders 301, 302, 303, 304 (first and second encoders) are provided before the selecting section 510; Note that at FIG. 11, the circuits S1-0, S1-1, S1-2 and S1-3 would receive a 16 bit integer respectively from the decoder 400 as shown in FIG. 4.).

Per claim 4 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the gate module circuit comprises an XOR gate, and the output data is a result of an XOR operation on the first encoding value and the second encoding value by using the XOR gate (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).

Per claim 9 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the output data is a combination of a first portion comprising the first encoding value and a second portion comprising the second encoding value (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).

Per claim 10 (dependent on claim 1):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Choi ‘361 discloses: The security circuit of claim 1, wherein the first encoding value or the second encoding value has a Hamming weight of 2 ([0122], Hamming weight HW denotes the number of "1s" included in data. For example, when an output of the SBOX120' is "11", the hamming weight HW is 2.).

Per claim 20 (independent):
Choi ‘361 discloses: An endecryptor comprising: an input terminal configured to receive input data from an external device; an S-box configured to generate output data encoded or decoded from the input data received via the input terminal; and an output terminal configured to output the output data (FIG. 7, [0124], an endecryptor 100 … include an input terminal 110, a first SBOX 111, a second SBOX 112, an XOR gate 113, and an output terminal 114.);
wherein the S-box comprises: … a first encoder configured to output one of first phenotypes corresponding to any one among integers in N-decimal (N is a natural number of 1 or more) as a first encoding value in response to the decoding signal; and a second encoder configured to output one of second phenotypes corresponding to any one among integers in N-decimal as a second encoding value in response to the decoding signal (FIG. 12A, [0156], output the first SBOX 111 (first encoder) and the second SBOX 112 (second encoder) shown in FIG. 7, [0160], For example, the first SBOX 111 may replace phenotypes; integers in N-decimal). The second SBOX 112 may replace the input data X with one of 3, 7, A, and E (phenotypes; integers in N-decimal).);
the output data is a result of a logic operation performed on the first encoding value and the second encoding value (FIG. 7, [0131], The XOR gate 113 may perform an XOR operation with respect to an operation result (first and second encoding values) of each of the first SBOX 111 and the second SBOX 112.).
Choi ‘361 does not disclose but MOTOYAMA ‘776 discloses: a decoder configured to output a decoding signal in response to the input data (FIG. 1, [0047], an encoding section (hereinafter referred to as "encoder") 3, and a decoding section (hereinafter referred to as "decoder") 4. The decoder 4 is a decoder configured to convert an n-bit binary data (input data) into a bit string of m bits (m>n; decoding signal).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi ‘361 with the conversion of the number of bits of input binary data received at a decoder via a wiring network circuit before an encoder as taught by MOTOYAMA ‘776 because an encryption processing circuit has more resistance to a so-called power analysis attack since the Hamming weight is fixed at all times [0048].

Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘361 in view of MOTOYAMA ‘776 and LEE et al., US-20150254476-A1 (hereinafter “LEE ‘476”).
Per claim 5 (dependent on claim 2):
Choi ‘361 in view of MOTOYAMA ‘776 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Choi ‘361 in view of MOTOYAMA ‘776 does not disclose but LEE ‘476 discloses: The security circuit of claim 2, wherein the first encoder comprises a plurality of row gates, each of the plurality of row gates comprises a plurality of first input terminals, and one of the plurality of first input terminals receives the decoding value (FIG. 3, [0033], a 16-to-4 encoder … the encoder 100 includes a first bit generator 110 (plurality of row gates), a second bit generator 120, a first encoder 130 (first encoder) and a second encoder 140; FIG. 5, [0048], the SBOX is embodied in a decoder-switch-encoder (DSE) structure; Note that the first bit generator 110 can receive the decoding value based on the DSE structure.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi ‘361 in view of MOTOYAMA ‘776 with the dual encoder structure providing two separate outputs via OR gates depending upon the MSB or LSB as taught by LEE ‘476 because a propagation delay and power consumption and robustness against SCA can be stronger by adjusting the number of gates [0027][0040][0042].

Per claim 6 (dependent on claim 5):
Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Choi ‘361 in view of MOTOYAMA ‘776 does not disclose but LEE ‘476 discloses: The security circuit of claim 5, wherein each of the first phenotypes is assigned to one of the plurality of row gates (FIG. 3, [0035], The first encoder 130 can encode output values (4-one hot bits) of the first bit generator 110 into the most significant bits (MSBs; first phenotypes)).

Per claim 8 (dependent on claim 5):
Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
The security circuit of claim 5, wherein the second encoder comprises a plurality of column gates, each of the plurality of column gates comprises a plurality of second input terminals, and one of the plurality of second input terminals receives the decoding value (FIG. 3, [0033], a 16-to-4 encoder … the encoder 100 includes a first bit generator 110, a second bit generator 120 (plurality of column gates), a first encoder 130 and a second encoder 140 (second encoder); FIG. 5, [0048], the SBOX is embodied in a decoder-switch-encoder (DSE) structure; Note that the first bit generator 110 can receive the decoding value based on the DSE structure.).

Allowable Subject Matter
Claim(s) 7 and 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 13-19 is/are allowed.
Regarding claim 13, the prior art of record (Choi ‘361 in view of MOTOYAMA ‘776 and LEE ‘476) does not disclose “the first encoder is assigned with first phenotypes based on a certain Hamming weight value as an output of the plurality of first row gates and is configured to output one of the first phenotypes assigned to one of the plurality of first row gates as a first encoding value in response to a binary number having a bit value of 1” in the recited context.  Rather, Choi ‘361 teaches an endecryptor including an input terminal, a first SBOX 111, a second SBOX 112, an XOR gate 113, and an output terminal, but the endecryptor does not clearly suggest whether the endecryptor depends on logic gates to achieve its function. To this, MOTOYAMA ‘776 adds that multiple permutation logic circuits receiving integer input values from a decoder provides selected values to an encoder including OR gates, 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494